Memorandum Opinion. Defendant stipulated he would not contest his wife’s divorce action if, (1) she would submit to marriage counseling with him, and (2) if the counselor ultimately concluded that the problems of the marriage were insurmountable. The trial court en*476tered an order to that effect. The' marriage counselor reported that the problems of the marriage were insurmountable and the parties should be divorced. Defendant appeals the trial court’s enforcement of the stipulation order, on the ground that plaintiff did not cooperate in the counseling sessions.
The trial court found cooperation by both parties. An examination of the records and briefs discloses no error or abuse in the trial court’s ruling authorizing plaintiff to proceed with an uncontested judgment of divorce.
Affirmed. Costs to appellee.